Citation Nr: 1243023	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for a left shoulder disability.

2. Entitlement to service connection for a lumbosacral spine disability.  

3. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1999 to July 1999 and from October 2004 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues of service connection for left shoulder and lumbosacral spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the cervical spine is manifested by subjective complaints of pain, fatigability and decreased range of motion with objective evidence of painful motion, tenderness and slight limitation of motion of the cervical spine.  There is no evidence of moderate or severe limitation of motion or ankylosis of the cervical spine, nor is there evidence of incapacitating episodes or neurological manifestations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative disc disease of the cervical spine have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242 and 5243, General Rating Formula for Diseases and Injuries of the Spine (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received notification prior to the initial unfavorable agency decision through an October 2009 notice letter.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations to address the current severity of his cervical spine disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's cervical spine disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine.  The Board notes the Veteran has been diagnosed with degenerative disc disease of the cervical spine.  Diagnostic Code 5243 pertaining to intervertebral disc syndrome is therefore also applicable to this claim.  Diagnostic Code 5243 rates intervertebral disc syndrome based on incapacitating episodes.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine, warrants a 30 percent rating.

The combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Finally, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran's cervical spine disability has been evaluated as 10 percent disabling throughout the appeal period.  An evaluation in excess of 10 percent is not warranted for the degenerative disc disease of the cervical spine at any point during the appeal period.  The Veteran's cervical spine disability is manifested by subjective complaints of pain, fatigability and decreased range of motion.  In addition, there is objective evidence of painful motion, tenderness and slight limitation of motion of the cervical spine.  There is no competent evidence, however, of moderate or severe limitation of motion, ankylosis of the cervical spine or incapacitating episodes during the appeal period.

With regards to range of motion testing, a January 2010 VA examination report revealed range of motion as follows: forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 45 degrees bilaterally, for a total range of motion of the cervical spine of 185 degrees.  There was no evidence of pain or additional limitations after repetitive motion testing.  See DeLuca, supra.  A July 2010 VA examination report revealed similar range of motion: forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 45 degrees bilaterally, for a total range of motion of the cervical spine of 185 degrees.  There was no evidence of pain or additional limitations after repetitive motion testing.  See DeLuca, supra.  Applying these range of motion findings to the General Rating Formula, an evaluation in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.71a.

The Board has considered whether the evidence of record demonstrates entitlement to a rating in excess of 10 percent under Diagnostic Code 5243 (pertaining to intervertebral disc syndrome).  However, the Board finds that a higher rating is not warranted.  With respect to intervertebral disc syndrome, there is no evidence of incapacitating episodes at any point during the Veteran's appeal.

In sum, the limitation of motion noted in the January and July 2010 VA examination reports reflects the Veteran is not entitled to an evaluation greater than 10 percent based on limitation of motion.  The Veteran was found to have forward flexion to 45 degrees and a total range of motion of the cervical spine to 185 degrees, consistent with a 10 percent evaluation under the General Rating Formula.  A 20 percent evaluation contemplates forward flexion of the cervical spine no greater than 30 degrees, or a combined range of motion of the cervical spine no greater than 185 degrees.  Further, as there is no evidence of additional loss of motion due to pain, fatigue or incoordination, nor is there evidence of incapacitating episodes, the Board finds that that the preponderance of the evidence weighs against a finding that the Veteran's lower spine disorder more closely approximates a 20 percent evaluation or higher at any point during the appeal period.

The Board has considered the Veteran's assertion that his service-connected degenerative disc disease of the cervical spine warrants an evaluation greater than 10 percent.  However, the Veteran's subjectively competent lay assertion has been fully investigated by competent medical professionals, and found not substantiated such that an increased rating is supportable.  The objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected cervical spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (2012).  To the extent the Veteran reports of cervical spine (neck/upper back) pain, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the cervical spine to less than those levels discussed above and, as such, does not serve as a basis for an increased evaluation for orthopedic manifestations of the Veteran's service-connected cervical spine disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.").

The Board has also considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  However, there is no competent evidence of record to indicate the Veteran's cervical spine disability results in a neurological disability.  

Accordingly, the preponderance of the evidence is against a higher evaluation for the Veteran's cervical spine disability at any point during the Veteran's appeal.  The benefit of the doubt rule does not apply, and an increased evaluation is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the discussion above reflects that the symptoms of the Veteran's cervical spine disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, including painful and decreased motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and extraschedular rating is not warranted.  38 C.F.R. §3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether consideration for a total disability rating based on unemployability (TDIU) is warranted in this case.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, to the extent the Veteran has claimed TDIU due to his service-connected cervical spine disability, entitlement to TDIU was denied by a September 2010 rating decision, during the course of the instant appeal.  The Veteran did not appeal the September 2010 rating decision.  Therefore, remand or referral for further consideration of TDIU is not warranted in this case.


ORDER

An evaluation in excess of 10 percent for degenerative disc disease of the cervical spine is denied.


REMAND

The Veteran claims service connection for left shoulder and lumbosacral spine disabilities.  Specifically, he contends his current disabilities stem from injuries he sustained from an improvised explosive device (IED) while serving in Iraq.  Initially, the Board notes the Veteran's service records document the fact he was injured by an IED in February 2005.  The Veteran therefore served in combat and his account of what occurred in combat is presumed credible. 

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-


service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While the Veteran has been provided VA examinations addressing left shoulder and lumbosacral spine disabilities, no etiological opinion has been obtained regarding these conditions.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed left shoulder and lumbosacral spine disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies must be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner is to provide a current diagnosis addressing each of the Veteran's claimed left shoulder and lumbar spine conditions.  For each diagnosed disability, the examiner is to provide an opinion as to whether the disability was incurred in, caused or aggravated by the Veteran's period of active service.  

		THE EXAMINER IS ADVISED, AND WILL BE READVISED, THAT THE VETERAN'S ACCOUNT OF COMBAT SERVICE INCIDENTS IS PRESUMED CREDIBLE FOR ALL PURPOSES OF ADJUDICATION OF THIS CLAIM. 

The opinion must specifically address the Veteran's assertions of an in-service injury and continuity of symptomatology since service, as well as the internet articles submitted in support of his claim.  

The examiner must provide a complete explanation for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


